COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO. 2-07-343-CV
 
 
IN THE INTEREST OF E.H.,
 
A MINOR CHILD
 
                                              ------------
 
           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant M.J. appeals from the trial court=s order
awarding permanent managing conservatorship of her then seventeen-year-old son
E.H. to the Texas Department of Family and Protective Services.  The trial court did not order M.J. to pay
child support.  Because E.H.=s
eighteenth birthday was on May 29, 2008, there is no longer any live dispute.[2]  




We
therefore dismiss this appeal as moot.[3]
 
PER
CURIAM
PANEL F:
DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.
DELIVERED:
June 12, 2008




[1]See Tex. R. App. P. 47.4.


[2]See Tex.
Fam. Code Ann.
'' 101.003 (defining child
as Aa person under 18 years
of age who
is not and has not been married or who has not had the disabilities of minority
removed for general purposes@) (emphasis added), 263.404 (providing that A[t]he court may render a
final order appointing the department as managing conservator of the childA) (Vernon 2002) (emphasis
added). 


[3]See Ngo v. Ngo, 133 S.W.3d 688, 691B92 (Tex. App.CCorpus Christi 2003, no
pet.); Kennedy v. Kennedy, 125 S.W.3d 14, 21 (Tex. App.CAustin 2002, pet.
denied), cert. denied, 540 U.S. 1178 (2004); In re B.R., 822
S.W.2d 103, 107 n.1 (Tex. App.CTyler 1991, writ denied).